DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Donald J. Daley on October 19, 2021.

The application has been amended as follows:
CLAIMS
Claims 1 and 13 have been ameded as following:

1. (Currently Amended)     A computer-implemented method for providing a two-dimensional unfolded image of at least one tubular structure, the method comprising:
receiving three-dimensional image data of an examination region including the at least one tubular structure;
selecting a set of input points in the three-dimensional image data, the set of input points including a first plurality of input points representing the at least one tubular structure;
determining a projection surface with respect to the three-dimensional image data;
calculating a set of surface points of the projection surface, wherein for each respective input point of the set of input points, a respective corresponding surface point of the set of 
calculating a deformed projection surface by applying a deformation algorithm onto the projection surface, the set of input points and the set of surface points, wherein each respective surface point of the set of surface points is moved to the respective corresponding input point of the set of input points;
calculating [[-]]a set of voxel positions with respect to the three-dimensional image data based on the deformed projection surface; and
calculating the two-dimensional unfolded image of the at least one tubular structure based on the three-dimensional image data and the set of voxel positions,
wherein overlapping parts of the at least one tubular structure are detected[[,]] based on the set of input points and the set of surface points, and
wherein at least one of the overlapping parts of the at least one tubular structure detected[[,]] is excluded from the projection onto the projection surface based on a priority measure.

13. (Currently Amended) A data processing system for providing a two-dimensional unfolded image of at least one tubular structure, the system comprising:
an image data receiver to receive three-dimensional image data of an examination region including the at least one tubular structure;
an input selector to select a set of input points in the three-dimensional image data, the set of input points including a first plurality of input points representing the at least one tubular structure;
a surface determiner to determine a projection surface with respect to the three-dimensional image data;
a surface point calculator to calculate a set of surface points of the projection surface, wherein for each respective input point of the set of input points, a respective corresponding surface point of the set of surface points is calculated based on a projection of the respective input point onto the projection surface;
a deformation calculator to calculate a deformed projection surface by applying a deformation algorithm onto the projection surface, the set of input points and the set of surface points, wherein each respective surface point of the set of surface points is moved to the corresponding respective input point of the set of input points;
a voxel position calculator to calculate a set of voxel positions with respect to the three-dimensional image data based on the deformed projection surface; and
an image calculator to calculate the two-dimensional unfolded image of the at least one tubular structure based on the three-dimensional image data and the set of voxel positions,
wherein overlapping parts of the at least one tubular structure are detected[[,]] based on the set of input points and the set of surface points, and
wherein at least one of the overlapping parts of the at least one tubular structure detected[[,]] is excluded from the projection onto the projection surface based on a priority measure.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-6 and 9-22 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance:
	With regard to amended independent claim 1 the prior arts of record teach:
Shinagawa (US-2011/0122134-A1), teaches a computer-implemented method for providing a two-dimensional unfolded image of at least one tubular structure (¶0007; ¶0030), the method comprising: receiving three-dimensional image data of an examination region including the at least one tubular structure (¶0007; Fig. 2 and ¶0030; ¶0032); selecting a set of input points in the three-dimensional image data, the set of input points including a first plurality of input points representing the at least one tubular structure (Fig 4a and ¶0041-0042); determining a projection surface with respect to the three-dimensional image data (¶0040; Fig. 5b and ¶0045); calculating a set of surface points of the projection surface, wherein for each respective input point of the set of input points, a respective corresponding surface point of the set of surface points is calculated based on a projection of the respective input point onto the projection surface (Fig 4a and ¶0041; ¶0042); calculating a deformed projection surface onto the projection surface, the set of input points and the set of surface points, wherein each respective surface point of the set of surface points is moved to the respective corresponding input point of the set of input points (¶0017; ¶0060-0063); calculating a set of voxel with respect to the three-dimensional image data based on the deformed projection surface (¶0022; ¶0034; ¶0039); wherein the at least one tubular structure detected based on the set of input points and the set of surface points (¶0033; ¶0041).
Sorkine (As-Rigid-As-Possible Surface Modeling), teaches calculating a deformed projection surface by applying a deformation algorithm onto the projection surface (page 3, left column, 2nd paragraph; page 6, right column, section Naive Laplacian editing and Rotation-propagation), wherein each respective surface point of the set of surface points is moved to the respective corresponding input point of the set of input points (page 1, right column, 1st paragraph); wherein the projection surface is of smooth geometry and includes a regular mesh (Fig. 2).
Matsumoto (US-2006/0238534-A1), teaches calculating a set of voxel positions with respect to the three-dimensional image data (¶0045; ¶0050); and calculating the two-dimensional unfolded image of the at least one tubular structure based on the three-dimensional image data and the set of voxel positions (¶0045; ¶0049-0051); wherein overlapping parts of the at least one tubular structure detected (¶0057).
Sonka et al. (US-2009/0136103-A1), teaches wherein the projection surface is determined based on at least one of a mean-shape model of the at least one tubular structure and a mean-shape model of an organ to which the at least one tubular structure relates (¶0297).
Krishnan et al. (US-2012/0172700-A1), teaches wherein an orientation of the projection surface is normalized based on at least one of anatomical landmarks of the at least one tubular structure and anatomical landmarks of an organ to which the at least one tubular structure relates (¶0050-0052).
Armin Kanitsar (CPR - Curved Planar Reformation), teaches wherein the projection includes a stretching operation (Figure 2 shows a Projected CPR; page 38, section 3.1 Projected CPR and 3.2 Stretched CPR cite).
Wakai (US-2006/0229513-A1), teaches wherein at least one reference marker is determined on the at least one tubular structure in the three-dimensional image data (Fig. 23 and ¶0191), wherein for input points of the set of input points located in a region of the at least one reference marker (Fig. 24 shows START POINT a to END POINT e located in a region of the marker 34 (in figure 23), a parallel projection onto the projection surface is used (Figs. 2-3 and ¶0059-0060; ¶0084), and wherein for input points of the set of input points located outside of the region of the at least one reference marker, a radial projection onto the projection surface is used (¶0064; ¶0174).
Maeda (US-2018/0070903-A1), teaches wherein the set of input points further includes a second plurality of input points, representing annotation information related to the at least one tubular structure (Fig. 4 and ¶0054; Fig. 7 and ¶0069).
Found references:  
Steinberg et al. (US-2010/0191102-A1), teaches generating a road map of a blood vessel. Subsequent to the generation of the road map, a tool is inserted into the blood vessel (Abstract). Steinberg further teaches the ROI is automatically set by the system to include regions in which the markers are more likely to appear, and to exclude regions in which the markers are less likely to appear (¶0651); A fluoroscopic image is typically a two-dimensional projection of the three-dimensional portion of the subject's body that is being imaged (¶0655).
Aylward et al. (US-2003/0053697-A1), teaches processing tubular objects in multi-dimensional images. The processing includes generating representations of tubular objects which enable subsequent analysis (Abstract). Aylward further teaches the number of lesions, organs, or other features can then be visually compared, shown together as overlays (¶0140).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "… wherein overlapping parts of the at least one tubular structure are detected based on the set of input points and the set of surface points, and” “wherein at least one of the overlapping parts of the at least one tubular structure detected is excluded from the projection onto the projection surface based on a priority measure." as recited by amended independent claim 1 (emphasis added) as described in the specification at least at paragraph 78.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claim 13 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619